DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are pending in this application.
Claims 1, 5, 7, 12, 16 are amended.
Claims 21, 22 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to Salovaara as currently applied in the 103 rejection. The application is corrected as being examine under pre-AIA  based on the prior date. The 101 rejection of claim 6 is overcome based on amendment on claim 1. The double patenting rejection on claims 1, 3-5 are overcome based on amendment on claim 1. However, the double patenting rejection on claims 7, 9-12, 14-16, and 18-20 are not overcome based on the amendment on claims 7, 12 and 16 because the amendment recites a node between capacitor and second resistor, however this limitation is obvious over patented claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “wherein the positive electrode is coupled to the third terminal and the negative electrode is coupled to a ground” in lines 13-15 of the claim. This appears to mean “wherein negative electrode is coupled to the third terminal and the positive electrode is coupled to a ground”. Claim 1 also recites “a second resistor located between the sixth terminal and the negative electrode” in lines 18-19 of the claim. This appears to mean “a second resistor located between the sixth terminal and the positive electrode”. Appropriate correction is required. This is based on generally accepted convention that the negative electrode is accepted as the cathode of a diode and cathode is connected to the third terminal, and also positive electrode is accepted as the anode of a diode, and the anode is connected to ground in disclose embodiment.  
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “wherein the positive electrode is coupled to the first transistor gate and the negative electrode is coupled to a ground” in lines 11-13 of the claim. This appears to mean “wherein the negative electrode is coupled to the first transistor gate and the positive electrode is coupled to a ground”. Claim 1 also recites “a second resistor located between the sixth terminal and the negative electrode” in lines 16-17 of the claim. This appears to mean “a second resistor located between the sixth terminal and the positive electrode”.  Appropriate correction is required. This is based on generally accepted convention that the negative electrode is accepted as the cathode of a diode and cathode is connected to the third terminal, and also positive electrode is accepted as the anode of a diode, and the anode is connected to ground in disclose embodiment.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 7, 9-12, 14-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13 and 15-16 of U.S. Patent No. 10,263,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims anticipate the patented claims.
Instant application
10,263,416
7, An overvoltage protection apparatus comprising: an apparatus input; an apparatus output; a first transistor comprising a first transistor source, a first transistor drain, and a first transistor gate, wherein the first transistor source is coupled to the apparatus input; a second transistor comprising a second transistor source, a second transistor drain, and a second transistor gate, wherein the second transistor gate is coupled to the first transistor drain, 522440-v2/4202-8650116Atty. Docket Number: 4202-86501 (83611526US09) the second transistor source is coupled to the apparatus input, and the second transistor drain is coupled to the apparatus output; a voltage regulator circuit comprising a first end and a second end, wherein the first end is coupled to the first transistor gate and the second end is coupled to a ground; a first resistor located between the first transistor source and the first transistor gate; a second resistor located between the second transistor gate and the second end; and a capacitor located between the second transistor source and the second transistor gate, wherein the capacitor is connected to the second transistor gate at a node such that the second resistor is located between the node and the ground, wherein the capacitor and the second resistor are 

voltage, the soft-starter being configured to: deliver the input voltage to the apparatus output when the input voltage does not exceed the preset protection voltage and when an overvoltage exceeding the preset protection voltage does not exist;  and immediately stop delivering the input voltage to the apparatus output when the input voltage exceeds the preset protection voltage or when the overvoltage exceeding the preset protection voltage exists, the processor comprising: a first transistor having a first transistor gate, a first transistor source coupled to the apparatus input, and a first transistor drain coupled to the soft-starter;  a diode having a positive electrode coupled directly to the first 
having a second transistor source coupled to the apparatus input, a second transistor gate coupled to the first transistor drain and the ground, and a second transistor drain coupled to the apparatus output;  a second resistor located between the second transistor gate and the negative electrode of the diode;  and a capacitor located between the second transistor source and the 
second transistor gate, the capacitor and the second resistor configured to delay turning on the second transistor after the input voltage is applied to the apparatus input when the input voltage is increasing and does not exceed the preset protection voltage.

3, wherein the first transistor is conducted when the input voltage exceeds the preset 
protection voltage, and the second transistor is disconnected when the input 
voltage exceeds the preset protection voltage.
10, wherein the preset protection voltage depends on a sum of a regulator voltage of the voltage regulator circuit and a threshold voltage of the first transistor.
4, wherein the preset protection voltage depends on a sum of a voltage of the diode and a threshold voltage of the first transistor.
11, wherein the voltage regulator circuit is an active voltage regulator circuit or a passive voltage regulator circuit.
1, see above.
12, A device comprising: an overvoltage protection apparatus comprising: an apparatus input; an apparatus output; a first transistor comprising a first transistor source, a first transistor drain, and a first transistor gate, wherein the first transistor source is coupled to the apparatus input; a second transistor comprising a second transistor source, a second transistor drain, and a second transistor gate, wherein the second 

electrode coupled directly to the first transistor gate and a negative electrode coupled to the ground;  and a first resistor 
comprising: a second transistor having a second transistor source coupled to 
the apparatus input, a second transistor gate coupled to the first transistor drain, and a second transistor drain coupled to the apparatus output;  a second resistor coupled to the second transistor gate and the negative electrode of the diode;  and a capacitor coupled to the second transistor source and the second transistor gate, the capacitor and the second resistor configured to delay turning on the second transistor after an input voltage is applied to the 
apparatus input when the input voltage is increasing and does not exceed a preset protection voltage, and the apparatus being configured to: deliver the input voltage to the apparatus output when the input voltage does not exceed the preset protection voltage and when an overvoltage exceeding the preset protection voltage does not exist;  and immediately stop delivering the input 
voltage to the apparatus output when the input voltage exceeds the preset protection voltage or when the overvoltage exceeding the preset protection voltage exists.

16, wherein the first transistor is on when the input voltage exceeds the preset protection voltage, the first transistor is 
off when the input voltage does not exceed the preset protection voltage, the second transistor is on when the input voltage does not exceed the preset protection voltage and after the input voltage remains stable, and the second transistor is off when the input voltage exceeds the preset protection voltage.
15, wherein the preset protection voltage depends on a sum of a Zener voltage of the 



13, see above.

16, see above.
19, wherein the preset protection voltage depends on a sum of a regulator voltage of the voltage regulator circuit and a threshold voltage of the first transistor.
15, see above.
20, wherein the voltage regulator circuit is an active voltage regulator circuit or a passive voltage regulator circuit.
13, see above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salovaara et al (2008/0158758) (hereinafter “Salovaara”).
Regarding claim 1, Salovaara discloses an overvoltage protection apparatus (fig.1:1, [0013]) comprising: an apparatus input (terminal 2) ; an apparatus output (terminal 3); a first transistor (9) comprising a first terminal (terminal of 9 coupled to 2, see fig.1), a second terminal (terminal of 9 coupled between 13 and 14, see fig.1), and a third terminal (gate of 9, see fig.1), wherein the first terminal is coupled to the apparatus input; a second transistor (4, fig.1) comprising a fourth terminal (terminal of 4 coupled to 2), a fifth terminal (terminal of 4 coupled to 3, fig.1), and a sixth terminal (gate of 4), wherein the sixth terminal is coupled to the 
Regarding claim 2, Salovaara discloses the overvoltage protection apparatus of claim 1, wherein the first transistor (9, fig.1) is disconnected when the input voltage (voltage at input 2) does not exceed the preset protection voltage ([0014]), and wherein the second transistor (4, 
Regarding claim 3, Salovaara discloses the overvoltage protection apparatus of claim 1, wherein the first transistor (9, fig.1) is conducted when the input voltage (voltage at 2) exceeds the preset protection voltage ([0017]).
Regarding claim 4, Salovaara discloses the overvoltage protection apparatus of claim 1, wherein the preset protection voltage depends on a sum (voltage across both 9 and 8, fig.1) of a Zener voltage (voltage across 8, fig.1) of the Zener diode and a threshold voltage (threshold voltage of 8, fig.1) of the first transistor ([0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salovaara et al (2008/0158758) (hereinafter “Salovaara”) and Nishikawa et al (7,274,543) (hereinafter “Nishikawa”).
Regarding claim 5, Salovaara discloses the overvoltage protection apparatus of claim 1,  wherein the second transistor is a p-channel metal-oxide-semiconductor (PMOS) transistors (4, fig.1, [0018]), and the fourth terminal is a source (source of 4), wherein the second terminal and the fifth terminal is a drain (drain of 4), and wherein the sixth terminal is a gate (gate of 4, 
Nishikawa teaches wherein the first transistor is a p-channel metal-oxide-semiconductor (PMOS) transistor (31, fig.1, col 3, lines 26-27), wherein the first terminal is a source (terminal of 31 coupled to input 11 is a source), wherein the second terminal is a drain (terminal of 31 coupled to 32 is a drain), and wherein the third terminal is a gate (control terminal of 31 is a gate). It would have been obvious to one with ordinary skill in the art at the time of invention to have modified the circuit of Salovaara to include the MOSFET transistor of Nishikawa to provide the advantage of increased switching speed and low power consumption of the over voltage protection circuit.
Regarding claim 7, Salovaara discloses an overvoltage protection apparatus (fig. 1:1, [0013]) comprising: an apparatus input (terminal 2); an apparatus output (terminal 3); a first transistor (9, fig.1) comprising a first terminal (terminal of 9 coupled to 2), a second terminal (terminal of 9 coupled between 13 and 14) and a third terminal (terminal of 9 coupled between 11, 12, fig.1), wherein the first terminal is coupled to the apparatus input (terminal of 9 is coupled to 2, fig.1); a second transistor (4) comprising a second transistor source (source of 4), a second transistor drain (drain of 4), and a second transistor gate (gate of 4), wherein the second transistor gate is coupled to the second terminal of the first transistor (gate 4 coupled to second terminal of 4, fig.1) 522440-v2/4202-8650116Atty. Docket Number: 4202-86501 (83611526US09) the second transistor source (source of 4) is coupled to the apparatus input (input 2), and the second transistor drain (drain of 4) is coupled to the apparatus output (output 3); a voltage regulator circuit (8) comprising a first end (end of 8 
Nishikawa teaches first transistor (31, fig.1) comprising a first terminal (terminal of 31 coupled to input 11) is a first transistor source (source of 31), a second terminal (terminal of 31 coupled to 32) is a first transistor drain (drain of 31), and a third terminal (control terminal of 31) is a gate (gate of 31), wherein the first transistor source is coupled to the apparatus input (source of 31 coupled to 11, fig.1). It would have been obvious to one with ordinary skill in the art the time of invention to have modified the circuit of Salovaara to include the MOSFET 
Regarding claim 8, Salovaara and Nishikawa disclose the overvoltage protection apparatus of claim 7, wherein the first transistor (Salovaara 9, fig.1) is disconnected when the input voltage does not exceed the preset protection voltage (Salovaara [0013]), and wherein the second transistor (Salovaara 4, fig.1) is conducted when the input voltage does not exceed the preset protection voltage and after the input voltage remains stable for a preset delay time (Salovaara [0017]).
Regarding claim 9, Salovaara and Nishikawa disclose the overvoltage protection apparatus of claim 7, wherein the first transistor (Salovaara 9, fig.1) is conducted when the input voltage exceeds the preset protection voltage (Salovaara voltage at input 2, exceeds threshold voltage, see fig.1).
Regarding claim 10, Salovaara and Nishikawa disclose the overvoltage protection apparatus of claim 7, wherein the preset protection voltage depends on a sum of a regulator voltage of the voltage regulator circuit and a threshold voltage of the first transistor (Salovaara [0014]).
Regarding claim 11, Salovaara and Nishikawa disclose the overvoltage protection apparatus of claim 7, wherein the voltage regulator circuit (Salovaara, 8, fig.1) is an active voltage regulator circuit or a passive voltage regulator circuit (Salovaara 8, fig.1).
Regarding claim 12, Salovaara discloses a device (1, fig.1) comprising: an overvoltage protection apparatus ([0013]) comprising: an apparatus input (2, fig.1); an apparatus output (3, fig.1); a first transistor (9) comprising a first transistor having a first terminal (terminal of 9 
Nishikawa teaches first transistor (31, fig.1) comprising a first terminal (terminal of 31 coupled to input 11) is a first transistor source (source of 31), a second terminal (terminal of 31 coupled to 32) is a first transistor drain (drain of 31), and a third terminal (control terminal of 31) is a gate (gate of 31), wherein the first transistor source is coupled to the apparatus input (source of 31 coupled to 11, fig.1). It would have been obvious to one with ordinary skill in the art at the time of invention to have modified the circuit of Salovaara to include the MOSFET transistor of Nishikawa to provide the advantage of increased switching speed and low power consumption of the over voltage protection circuit.
Regarding claim 13, Salovaara and Nishikawa disclose the device of claim 12, wherein the first transistor (Salovaara 9, fig.1) is disconnected when the input voltage (Salovaara voltage at 2) does not exceed the preset protection voltage (Salovaara [0013]), and wherein the second transistor (Salovaara 4, fig.1) is conducted when the input voltage does not exceed the preset protection voltage and after the input voltage remains stable for a preset delay time (Salovaara [0017]).
Regarding claim 14, Salovaara and Nishikawa disclose the device of claim 12, wherein the first transistor (Salovaara 9, fig.1) is conducted when the input voltage exceeds the preset protection voltage ([0014]).
Regarding claim 15, Salovaara and Nishikawa disclose the device of claim 12, wherein the preset protection voltage depends on a sum of a Zener voltage (Salovaara voltage across 8, fig.1) of the Zener diode and a threshold voltage of the first transistor (Salovaara threshold voltage of 9, fig.1).
 Regarding claim 16, Salovaara discloses a device (1, fig.1) comprising: an overvoltage protection apparatus ([0013]) comprising: an apparatus input (input 2); an apparatus output (output 3); a first transistor (9) comprising a first transistor first terminal (terminal of 9 coupled to input2), a first transistor second terminal (terminal of 9 coupled to 14), and a first transistor third terminal (control terminal of 9), wherein the first transistor first terminal is coupled to the apparatus input (terminal of 9 coupled to 2); a second transistor (4, fig.1) comprising a second transistor source (terminal of 4 coupled to input 2), a second transistor drain (terminal of 4 coupled to 3), and a second transistor gate (control terminal of 4), wherein the second transistor gate is coupled to the first transistor second terminal (control terminal of 4 coupled to second terminal of 9), the second transistor source is coupled to the apparatus input (terminal of 4 coupled to input 2), and the second transistor drain is coupled to the apparatus output (terminal of 4 coupled to output 3); a voltage regulator circuit (8) comprising a first end (end of 8 coupled to 9) and a second end (end of 8 coupled to ground), wherein the first end is coupled to the first transistor third terminal (8 coupled to control terminal of 9) and the second end is coupled to a ground (8 coupled to ground); a first resistor (11) located between the first transistor first terminal (terminal of 9 coupled to 2) and the first transistor third terminal (11 coupled between input 2 and control terminal of 9); a second resistor (14) located between the second transistor gate (control terminal of 4) and the second end (control terminal of 4 and 
Nishikawa teaches first transistor (31, fig.1) comprising a first terminal (terminal of 31 coupled to input 11) is a first transistor source (source of 31), a second terminal (terminal of 31 coupled to 32) is a first transistor drain (drain of 31), and a third terminal (control terminal of 31) is a gate (gate of 31), wherein the first transistor source is coupled to the apparatus input (source of 31 coupled to 11, fig.1). It would have been obvious to one with ordinary skill in the art at the time of invention to have modified the circuit of Salovaara to include the MOSFET transistor of Nishikawa to provide the advantage of increased switching speed and low power consumption of the over voltage protection circuit.
Regarding claim 17, Salovaara and Nishikawa the device of claim 16, wherein the first transistor (Salovaara 9, fig.1) is disconnected when the input voltage does not exceed the 
Regarding claim 18, Salovaara and Nishikawa disclose the device of claim 16, wherein the first transistor (Salovaara 9, fig.1) is conducted when the input voltage (Salovaara voltage at input 2, fig.1) exceeds the preset protection voltage ([0014]).
Regarding claim 19, Salovaara and Nishikawa discloses the device of claim 16, wherein the preset protection voltage (Salovaara [0015]) depends on a sum of a regulator voltage (Salovaara voltage of across 8, fig.1) of the voltage regulator circuit and a threshold voltage of the first transistor (Salovaara threshold voltage of 9, fig.1).
Regarding claim 20, Salovaara and Nishikawa discloses the device of claim 16, wherein the voltage regulator circuit is an active voltage regulator circuit (Salovaara 8, fig.1) or a passive voltage regulator circuit (Salovaara 8, fig.1).
Claims 6, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salovaara et al (2008/0158758) and further in view of Starzec et al (3,048,718) (hereinafter “Starzec”).
Regarding claim 6, Salovaara discloses the overvoltage protection apparatus of claim 1, wherein the first transistor is a bipolar transistor (9, fig.1), Salovaara does not disclose wherein the second transistor are bipolar transistors.
Starzec teaches wherein the second transistor (18, fig.1) is a bipolar transistor (18, bipolar transistor, see fig.1). It would have been obvious to one with ordinary skill in the art at the time of invention to have modified the circuit of Salovaara to include the bipolar transistor 
Regarding claim 22, Salovaara and Starzec disclose the overvoltage protection apparatus of claim 6, wherein the first terminal (Salovaara terminal of 9 coupled to input, fig.1) and the fourth terminal (Starzec terminal of 18 coupled to output, fig.1) are collectors (Salovaara 9, see fig.1, Starzec 18, see fig.1), wherein the second terminal (Salovaara other terminal of 9, fig.1) and the fifth terminal (Starzec terminal of 18 coupled to input, fig.1) are emitters (Salovaara 9, see fig.1, Starzec 18, see fig.1), and wherein the third terminal (Salovaara control terminal of 9, fig.1) and the sixth terminal (Starzec control terminal of 18, fig.1) are bases (Salovaara control terminal of 9, fig.1, Starzec control terminal of 18, fig.1).
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salovaara et al (2008/0158758) and further in view of Van Wonterghen (5,951,660).
Regarding claim 21, Salovaara discloses the overvoltage protection apparatus of claim 1, however Salovaara does not disclose wherein no resistor is located between the sixth terminal and the node.
Van Wonterghen teaches wherein no resistor is located between the sixth terminal (control terminal of T1, fig1) and the node (node between C1 and R2, fig.1). It would have been obvious to one with ordinary skill in the art at the time of invention to have modified the circuit of Salovaara to include the resistor capacitor circuit of Van Wonterghen to provide the advantage of less power dissipation as result of lower inherent resistance of the second transistor of over voltage protection circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                    

/KEVIN J COMBER/Primary Examiner, Art Unit 2839